DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 6/21/2022.

Notice of Pre-AIA  or AIA  Status	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

         Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12 and 16-17 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the term of “the last lens element” in line 4 is indefinite and lacks antecedent, as nowhere before line 4  in claim 1 cites “a last lens element”.
Further, claim cites that compound lens comprising (a) “the last lens element” in line 4; amendment of claim cites the series of lens elements comprises (b) “a last lens element” in line 9. Appears that claim cites two “last lens element”. If (a) and (b) are same, (b) should specified as “said/the last lens element”; If (a) and (b) are different, (a) and (b) ) should specified by different names.

Claims 2-10, 12 and 16-17 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Regarding claim 12, Claim citation appears that there would be a first to last lens element in between the second to last lens element and the last lens element, so the claimed air space cannot be less than 0.5 mm. 

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	

Claim 1-10, 13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ohmori et al. (US 7,295,387 B1) in view of Do (US 2005/0270665 A1).


Regarding claim 1, Ohmori teaches an imaging system (Col 6, line 34-35, lens optical system) comprising : 
a compound lens (fig. 2A, 2B) comprising:
a series of lens elements (fig. 2A, and fig. 2B, Gr2), each of the lens elements having an aspheric surface on each opposite face (col 39, Table 2, r4~r8), wherein the last lens element of the series has a diffractive optic on a face of the last lens element (fig. 2B, L3DOE).
 
 	Ohmori is silent to wherein the compound lens is to image an object in an object plane onto an image  sensor at a resolution of at least 150 line pair/mm at a minimum modulation of 0.39 as applied to the object plane  across a visible spectrum comprising red, blue and green wavelengths.
 
However, in an analogous imaging system, Do teaches a series of lens elements (fig. 1) to image an object in an object plane onto an image sensor (para261, lines 11-12, MTF is a function for providing the contrast between the object and the image) at a resolution of at least 150 line pair/mm at a minimum modulation of 0.39 (fig.26, about 0.8) as applied to the object plane across a visible spectrum comprising red, blue and green wavelengths (para 261, fig.26)            

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the compound lens disclosed by Ohmori et al. to the specific high resolution image application disclosed by Do for the purpose of enhancing resolution in a low-cost an imaging lens which is suitable for installation in a camera (para 21, lines 1-8).

NOTE : The preceding claim portion is of a function claim.  "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113 ; In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "[A]apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114); see also MPEP §2111.04).

NOTE: further in product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Ohmori-Do combination is same to that recited in the claim 1, then it is expecting imaging function provided by Ohmori-Do combination has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Ohmori in view of Do, and Do further teaches wherein the series of lens elements (Do, fig.1) comprise a last lens element (fig.1, L3) to be proximate the image sensor (fig.1, 12) and a second to last lens element (fig.1, L2), wherein the second to last lens element is meniscus shaped (fig.1, L2, para 23, lines 8-9, L2 is a meniscus shape)     

Regarding claim 2, Ohmori in view of Do discloses the invention as described in Claim 1, wherein the series of lens elements has a lens surface closest to the object (fig. 2A, and fig. 2B, Gr2), wherein the compound lens is to image the object in the object plane onto the image sensor at a resolution of at least 150 line pair/mm at a minimum modulation of 0.39,  the prior fails to teach such has a lens surface closest to the object and with the object being less than 15 mm from the lens surface closest to the object. (in product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Ohmori-Do combination is same to that recited in the claim 1, then it is expecting imaging function provided by Ohmori-Do combination has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Regarding claim 3, Ohmori in view of Do teaches wherein the series of lens elements has a lens surface closest to the object further comprising an object support to support the object at a spacing of less than 15 mm from the lens surface (--it is well known that objects are holding/supporting for image taking. The object distance can be less than 15 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955)). 
           
Regarding claim 4, Ohmori in view of Do teach the imaging system according to claim 1,  Ohmori further teaches the image sensor having an image plane, wherein the series of lens elements has a lens surface closest to the image plane and spaced from the image plane by a distance of less than 19 mm. (Table 2, d8~d15 = 17.866 mm in Ohmori).

Regarding claim 5, Ohmori in view of Do discloses the invention as described in Claim 1, further Do teaches wherein the series of lens elements (do, fig.1), wherein the compound lens is to image the object in the object plane onto an image sensor (para261, lines 11-12, MTF is a function for providing the contrast between the object and the image) at a resolution of at least 150 line pair/mm at a minimum modulation of 0.39 (fig.26, about 0.8) as applied to the object plane across a visible spectrum comprising red, blue and green wavelengths (para 261, fig.26)            
 (further, in product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Ohmori-Do combination is same to that recited in the claim 1, then it is expecting imaging function provided by Ohmori-Do combination has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Regarding  claims 6-9, Ohmori  in view of Do teach the imaging system according to claim 1 . Ohmori is silent to explicitly teach such an image system wherein the compound lens has a magnification between -.7 and -1.5 (claim 6), -.7 and -1.0 (claim 7), -1.0 and -1.5 (claim 8), and -0.1 (claim 9).   However, where the general conditions of a claim are disclosed in the prior art (lens and distance between lens elements, and focal-length requirements)(Ohmori, Col 5 lines 40-41; Col 8, line 30-58, Table 1- Table 5), 

it is not inventive to discover the optimum or workable ranges (magnification) by routine experimentation. As is understood by those in the art, magnification is a result-effective variable by optimizing the workable ranges (distance between lens elements) in choosing a variable object. See MPEP 2144. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
         
Regarding claim 10,  Ohmori in view of Do teaches the imaging system according to claim 1.  Ohmori further teaches  wherein the series of lens elements comprise surface to face the object, the surface having a negative power.(Table 2, r4 in Ohmori)

Regarding claim 13, Ohmori in view of Do teaches the imaging system according to claim 1. And Do  further teaches wherein the series of lenses comprise a first lens element to be proximate the object and a second lens element consecutive to the first lens element, the first lens element and the second lens element being formed from a same material. (Table 1-Table 5 in Do).

Regarding claim 16, Ohmori in view of Do teaches the imaging system according to claim 1. And Ohmori further teaches an object (fig.2A, Gr1) support to support the object within a predefined distance (fig.2A, d3) from a lens surface (fig.2A, r3) closest to the object.

Regarding claim 17, Ohmori in view of Do teaches the imaging system according to claim 1. And Do further teaches an object support to support the object within a predefined distance from an image plane of the image sensor (Do, para 21, lines 1-4, an object of the present invention to provide an imaging lens which is suitable for installation in a camera using a CCD or CMOS as an imaging device, which has a short optical length.)

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ohmori et al. (US 7,295,387 B1) in view of Iba et al. (US 2012/0307135 A1), further in a view of Do (US 2005/0270665 A1). 

Regarding claim 14,  Fig 4 of Ohmori teaches a compound lens (L2) for an imaging system, the compound lens comprising: a series of lens elements comprising: 
a first lens element having a first surface to face an object (col 42, tale 4, r4) and a second surface opposite the first surface (col 42, tale 4, r5) the first surface having a negative power (col 42, table 4, r4, r5),
a last lens element having a first surface to face the first lens element (fig.4, r5) and a second surface to face an image sensor (fig.4, r6, col 3 lines 28-30, LPF is between lenses and image sensor), the first surface of the last lens element having a diffractive optic (L2DOE), the first surface of the first lens and the second surface of the last lens being spaced by a distance of less than 10 mm (col 42, table 4, d4+d5= 4mm). 
 
Ohmori does not specifically teach the second surface of the last lens element having a diffractive optic, and is silent regarding wherein the compound lens is to image an object in an object plane onto an image sensor at a resolution of at least 150 line pair/mm at a minimum modulation of 0.39 as applied to the object plane across a visible spectrum comprising red, blue and green wavelengths.; and a second to last lens element that is meniscus shaped.

In a similar field of endeavor, Iba teaches that a diffractive optical element can be included on at least one side of an optical element (para 70, lines 18-19, at least one side indicates that it can also be on both sides).   

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Ohmori with a diffractive optic on the second surface of the last lens element as taught by Iba with a reasonable expectation of success, because Iba teaches that chromatic aberration can be corrected favorably by including a diffractive optical element on at least one side of an optical element (para 70 , lines 19-21). 

 Ohmori et al and Iba not teaches a series of lens elements  to image an object in an object plane onto an image sensor at a resolution of at least 150 line pair/mm at a minimum modulation of 0.39  as applied to the object plane across a visible spectrum comprising red, blue and green wavelengths.              

In a similar field of a series of lens element of image lens, Do teaches a series of lens elements (fig. 1) to image an object in an object plane onto an image sensor (para261, lines 11-12, MTF is a function for providing the contrast between the object and the image) at a resolution of at least 150 line pair/mm at a minimum modulation of 0.39 (fig.26, about 0.8) as applied to the object plane across a visible spectrum comprising red, blue and green wavelengths (para 261, fig.26).  
          
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the compound lens disclosed by Ohmori et al and Iba. to the specific high resolution image application disclosed by Do for the purpose of enhancing resolution in a low-cost an imaging lens which is suitable for installation in a camera (para 21, lines 1-8).

And Ohmori in view of Do and Iba, Do further teaches wherein a second to last lens element is meniscus shaped (fig.1, L2, para 23, lines 8-9, L2 is a meniscus shape).

Regarding claim 15,  Fig 4 of Ohmori teaches a method comprising: aligning a series of lens elements between an object and an image sensor, each of the lens elements having an aspheric surface on each opposite face(r4-r6), the series of lens elements comprising a first lens element proximate the object in a last lens element proximate the image sensor, wherein the last lens element has a face having a diffractive optic of the last lens element (L2DOE), wherein the first lens element has a face facing the object and having a negative power (col 42, table 4, r4, r5).

Ohmori does not specifically teach the last lens element has a face having a diffractive optic on each opposite face of the last lens element; and wherein the object in an object plane is imaged onto the image sensor at a resolution of at least  150 line pair/mm at a minimum modulation of 0.39 across a visible spectrum comprising red, blue and green wavelengths; and sensing the imaged object with the image sensor; and wherein the series of lens elements comprises a second to last lens element, wherein the second to last lens element is meniscus shaped; and sensing the imaged object with the image sensor.

In a similar field of endeavor, Iba teaches that a diffractive optical element can be included on at least one side of an optical element (para 70, lines 18-19, at least one side indicates that it can also be on both sides).   

It would have been obvious to one of ordinary skill in the art before the effective filing date to try and provide the device of Ohmori with a diffractive optic on the second surface of the last lens element as taught by Iba with a reasonable expectation of success because Iba teaches that chromatic aberration can be corrected favorably by including a diffractive optical element on at least one side of an optical element (para 70, lines 19-21). 

 Ohmori et al and Iba not teaches a series of lens elements  to image an object in an object plane onto an image sensor at a resolution of at least 150 line pair/mm at a minimum modulation of 0.39  as applied to the object plane across a visible spectrum comprising red, blue and green wavelengths.   
             
In a similar field of a series of lens element of image lens, Do teaches a series of lens elements (fig. 1) to image an object in an object plane onto an image sensor (para261, lines 11-12, MTF is a function for providing the contrast between the object and the image) at a resolution of at least 150 line pair/mm at a minimum modulation of 0.39 as applied to the object plane across a visible spectrum comprising red, blue and green wavelengths (para 261,lines 6-12, fig.26)    
        
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the compound lens disclosed by Ohmori et al and Iba. to the specific high resolution image application disclosed by Do for the purpose of enhancing resolution in a low-cost an imaging lens which is suitable for installation in a camera (para 21, lines 1-8).

And Ohmori in view of Do and Iba, and Do further teaches wherein the series of lens elements (Do, fig.1) comprise a last lens element to be proximate the image sensor (fig.1, L3) and a second to last lens element (fig.1, L2), wherein the second to last lens element is meniscus shaped (fig.1, L2, para 23, lines 8-9, L2 is a meniscus shape)     

Response to Amendment
	Applicant's arguments/amendments filed on 6/21/2022 , have been fully considered  and the specification, drawing and Claim objections have been overcome by the applicant's amendments. The objections to the specification, drawings, and Claim 2, 4-5, and 14-15 have been withdrawn due to proper amendments remedying the issue moot.

Applicant’s arguments, see Remarks Page. 9 with respect to the 35 U.S.C. § 103 rejection have been fully considered and are not persuasive. 
In the remarks, applicant argues that:

With respect to claim 11, the office action alleges that Ohmori teaches a last lens element proximate the image sensor (L3) and a second to last lens element (L2) that is meniscus shaped. However, Applicant respectfully disagrees. In particular L2 is generally not the second-to-last lens element. For example, in FIG. 2A, the series of lenses includes lenses L4 and L5. In FIG. 3A, the series of lenses includes Gr2 which includes lens element L3 cemented with an additional lens element.

In response to applicant's argument(s):  	Examiner respectfully agrees and examiner should clearly said Do teaches but not Ohmori. Do teaches a second to last lens element (fig.1, L2), wherein the second to last lens element is meniscus shaped (fig.1, L2, para 23, lines 8-9, L2 is a meniscus shape)      

Do and Iba do not cure the deficiencies of Ohmori. Thus Ohmori, Do, and Iba, either alone or in combination, do not teach the second-to-last lens in the lens series being meniscus shaped.

In response to applicant's argument(s):
Do teaches a second to last lens element (fig.1, L2), wherein the second to last lens element is meniscus shaped (fig.1, L2, para 23, lines 8-9, L2 is a meniscus shape)   

Examiner's Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEI-JEN LEE EDENFIELD whose telephone number is (571)272-3005. The examiner can normally be reached Mon. -Thurs 8:00 am - 5:30 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273- 8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.



/KUEI-JEN L EDENFIELD/ 
Examiner, Art Unit 2872



/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872